1    Bevin Allen Pike (SBN 221936)
     Bevin.Pike@capstonelawyers.com
2    Orlando Villalba (SBN 232165)
     Orlando.Villalba@capstonelawyers.com
3    Trisha Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
4    Capstone Law APC
     1875 Century Park East, Suite 1000
5    Los Angeles, California 90067
     Telephone: (310) 556-4811
6    Facsimile: (310) 943-0396
7    Attorneys for Plaintiffs Jessica Barajas,
     Deandre Frison, and Jeanette Johnson
8
     (Additional Counsel on Next Page)
9

10                           UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   JESSICA BARAJAS, DEANDRE                            Case No.: 5:19-cv-01275 TJH (KKx)
     FRISON, and JEANETTE JOHNSON,
13   individually, and on behalf of other                ORDER GRANTING THE PARTIES’
     members of the general public similarly             STIPULATION TO REMAND [JS-6]
14   situated, and as aggrieved employees
     pursuant to the Private Attorneys General
15   Act (“PAGA”),
16                 Plaintiffs,
17          vs.
18   THARALDSON HOSPITALITY
     STAFFING, LLC, a Nevada limited
19   liability company; THARALDSON
     HOSPITALITY MANAGEMENT,
20   LLC, a Nevada limited liability
     company; THARALDSON
21   HOSPITALITY DEVELOPMENT,
     LLC, a Nevada limited liability
22   company; and DOES 1 through 10,
     inclusive,
23
                   Defendants.
24

25

26

27

28


                                 ORDER GRANTING THE PARTIES’ STIPULATION TO REMAND
1    William J. Goines (SBN CA 61290)
     GREENBERG TRAURIG, LLP
2    1900 University Avenue, 5th Floor
     East Palo Alto, California 94303
3    Telephone: 650.328.8500
     Facsimile: 650.328.8508
4    goinesw@gtlaw.com
5    Lindsay E. Hutner (SBN CA 238998)
     GREENBERG TRAURIG, LLP
6    Four Embarcadero Center, Suite 3000
     San Francisco, California 94111
7    Telephone: 415.655.1300
     Facsimile: 415.707.2010
8    hutnerl@gtlaw.com
     Attorneys for Defendants THARALDSON HOSPITALITY STAFFING, LLC, a
9    Nevada limited liability company; THARALDSON HOSPITALITY
     MANAGEMENT, LLC, a Nevada limited liability company; THARALDSON
10   HOSPITALITY DEVELOPMENT, LLC, a Nevada limited liability company;
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          ORDER GRANTING THE PARTIES’ STIPULATION TO REMAND
1          Based on the Parties’ stipulation and good cause appearing therefore, the Court
2    orders this matter shall be remanded to the San Bernardino County Superior Court.
3

4          IT IS SO ORDERED.
5    Dated: OCTOBER 21, 2020
6
                                                         Hon. Terry J. Hatter, Jr.
                                                    UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 Page 1
                            ORDER GRANTING THE PARTIES’ STIPULATION TO REMAND
